                          UNITED STATES BANKRUPTCY COURT

                                 DISTRICT OF NEW MEXICO

In re:

DEDEE DIANA BRAKHAHN,                                               Case No. 17-13039-ta7

         Debtor.

DEDEE DIANA BRAKHAHN,

         Plaintiff,

v.                                                                  Adv. No. 18-1021-t

MARVIN and LINDA NASH and
MARVIN AND LINDA NASH REVOCABLE TRUST,

         Defendants.

                                 MEMORANDUM OPINION

         Before the Court is Defendants’ motion for summary judgment that Plaintiff cannot avoid

their ownership interest in Plaintiff’s former homestead. Defendants bought the property at a

foreclosure sale. Minutes before Defendants recorded their deed, Plaintiff filed this bankruptcy

case. Plaintiff then brought this proceeding under 11 U.S.C.1 § 522(h), 2 arguing that Defendants’

ownership was unrecorded when the case was filed and subject to avoidance under § 544(a)(3).3

The issue before the Court is whether Defendants’ recorded transcript of judgment (the subject of




1
  Unless otherwise indicated, all statutory citations are to 11 U.S.C.
2
  Plaintiff’s complaint also seeks to avoid the transfer at issue under § 547. Given the Court’s
ruling on the § 544(a)(3) issue, the Court does not need to rule on Defendants’ motion for summary
judgment relating to § 547. The Court’s cursory research on this issue, however, indicates that the
summary judgment motion is not well taken. See, e.g., In re Baum, 15 B.R. 538, 540 (W.D. Va.
1981); In re Johnson, 2010 WL 5296944, at *4 (E.D. Mich.), vacated to facilitate settlement, 2011
WL 7637217; In re Washkowiak, 62 B.R. 884 (Bankr. N.D. Ill. 1986).
3
  Plaintiff also filed a § 522(f) motion in the main case to avoid Defendants’ judgment lien as
impairing her homestead exemption.



    Case 18-01021-t    Doc 32    Filed 01/25/19     Entered 01/25/19 15:46:03 Page 1 of 12
the foreclosure action) would put a bona fide purchaser on notice of the action, thus preventing

avoidance of the unrecorded deed. The Court holds that it would not. Defendants’ summary

judgment motion therefore will be denied. Instead, the Court proposes to grant Plaintiff summary

judgment on the issue.

                                          I.       FACTS

The Court finds that the following material facts are not in genuine dispute:

         On July 8, 2004, Defendants gave lots 17, 18, and 19 in the William F. Greer Subdivision

on Rockcrest Street in Continental Divide, New Mexico (together with a certain 1973 Gentry

Mobile Home, the “Rockcrest Property”), to Tommy Brakhahn and Plaintiff. After the gift, the

Rockcrest Property became Plaintiff’s homestead.

         Defendants later sold their business to Tommy Brakhahn, Plaintiff, and others. Defendants

wished to retire and were counting on the sales proceeds to help fund their retirement. The proceeds

were to be paid over time. The buyers defaulted.

         Defendants sued Tommy Brakhahn, Plaintiff, and others in state court in 2014, seeking to

collect the unpaid purchase price. On December 10, 2014, the state court entered a default

judgment against Plaintiff and others for $216,983.39. The state court issued a transcript of

judgment, which Defendants recorded on December 12, 2014. 4

         On May 3, 2017, Defendants brought a second state court action against Plaintiff and her

husband to foreclose their judgment lien on the Rockcrest Property.




4
  Defendants misspelled Brakhahn in the action (it was spelled “Brakhan”). The transcript of
judgment also misspelled the Brakhahns’ last name. Whether the misspelling would prevent a title
searcher from finding the transcript of judgment is a question of fact that that the Court will not
address.


                                               -2-
    Case 18-01021-t      Doc 32   Filed 01/25/19 Entered 01/25/19 15:46:03 Page 2 of 12
         On September 20, 2017, the state court entered a Default Judgment for Foreclosure and

Order of Sale in the action. The judgment ordered the special master’s sale of the Rockcrest

Property.

         Tommy Brakhahn died in October, 2017.

         On November 29, 2017, a special master auctioned the Rockcrest Property. Defendants

were the high bidder. The special master filed a report of sale, which the state court approved on

November 29, 2017.

         On November 30, 2017, the special master delivered a deed to Defendants. Six minutes

before Defendants recorded the deed, Plaintiff filed this bankruptcy case.

         Plaintiff filed this adversary proceeding on April 12, 2018, seeking to avoid Defendants’

ownership of the Rockcrest Property.

                                       II.    DISCUSSION

A.       Summary Judgment Standards.

         Summary judgment may be granted if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to judgment as a matter

of law. Fed. R. Civ. P. 5 56. “[A] party seeking summary judgment always bears the initial

responsibility of informing the ... court of the basis for its motion, and ... [must] demonstrate the

absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

In determining whether summary judgment should be granted, the Court will view the record in




5
 Hereafter, “Rule.” Rule 56 applies in this adversary proceeding by virtue of Fed. R. Bankr. P.
7056.


                                               -3-
    Case 18-01021-t    Doc 32     Filed 01/25/19 Entered 01/25/19 15:46:03 Page 3 of 12
the light most favorable to the party opposing summary judgment. Harris v. Beneficial Oklahoma,

Inc. (In re Harris), 209 B.R. 990, 995 (10th Cir. BAP 1997).

        To deny a motion for summary judgment, genuine factual issues must exist that “can be

resolved only by a finder of fact because they may reasonably be resolved in favor of either party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). “[A] party opposing a properly

supported motion for summary judgment may not rest upon the mere allegations or denials . . . but

must set forth specific facts showing that there is a genuine issue for trial.” Wilson v. Village of

Los Lunas, 572 Fed. App’x 635, 640 (10th Cir. 2014) (quoting Anderson v. Liberty Lobby, Inc.,

477 U.S. at 248). If a party fails to properly address another party's assertion of facts, “the facts

are considered undisputed.” Id. (citing Rule 56(e)(2)); see also Reed v. Bennett, 312 F.3d 1190,

1194–95 (10th Cir. 2002) (“Even if the non-moving party does not file a response, the Court must

satisfy itself that the movant's properly supported facts entitle the movant to judgment as a matter

of law before the Court will grant summary judgment.”).

        Rule 56 gives the Court the flexibility to grant summary judgment to a party that has not

asked for it:

        After giving notice and a reasonable time to respond, the court may:
          (1) grant summary judgment for a nonmovant;
          (2) grant the motion on grounds not raised by a party; or
          (3) consider summary judgment on its own after identifying for the parties
        material facts that may not be genuinely in dispute.

Rule 56(f). See also In re Aquatic Pools, Inc., 567 B.R. 376, 378–79 (Bankr. D.N.M. 2017) (citing

and using Rule 56(f)).

B.      When Title to the Rockcrest Property Passed to Defendants.

        In New Mexico, title to a property in foreclosure passes when the special master’s sale is

approved by a court and the purchaser receives an interest in the property. Morgan v. Texas Am.




                                               -4-
 Case 18-01021-t         Doc 32   Filed 01/25/19 Entered 01/25/19 15:46:03 Page 4 of 12
Bank/Levelland, 110 N.M. 184, 186 (S. Ct. 1990). Thus, title to the Rockcrest Property passed to

Defendants on November 30, 2017, upon receipt of the deed. 6 Defendants held title to the

Rockcrest Property when Plaintiff filed this bankruptcy case.

C.       Defendants’ unrecorded deed creates the risk of avoidance.

         Defendants’ deed to the Rockcrest Property was not recorded when Plaintiff filed her

bankruptcy case. The (just barely) post-petition recording, albeit clearly innocent, was void. See

Franklin Sav. Ass’n v. Office of Thrift Supervision, 31 F.3d 1020, 1022 (10th Cir. 1994) (“any

action taken in violation of the stay is void and without effect”); In re Taylor, 422 B.R. 270, 277

(Bankr. D. Colo. 2009) (recording deed post-petition was a stay violation and void).

         N.M.S.A. § 14-9-3 describes the effect of unrecorded instruments:

         No deed, mortgage or other instrument in writing not recorded in accordance with
         Section 14-9-1 NMSA 1978 shall affect the title or rights to, in any real estate, of
         any purchaser, mortgagee in good faith or judgment lien creditor, without
         knowledge of the existence of such unrecorded instruments. Possession alone based
         on an unrecorded executory real estate contract shall not be construed against any
         subsequent purchaser, mortgagee in good faith or judgment lien creditor either to
         impute knowledge of or to impose the duty to inquire about the possession or the
         provisions of the instruments.

         Parties who “fail to record their conveyancing documents are at risk that their interest may

be terminated by a bona fide purchaser for value.” In re Crowder, 225 B.R. 794, 797 (Bankr.

D.N.M. 1998).

D.       Debtor’s Right to Use the Trustee’s Strong-Arm Powers.

         1.     § 544(a) Strong-Arm Powers. Under § 544 of the Bankruptcy Code:

         (a) The Trustee shall have as of the commencement of the case, and without regard
         to any knowledge of the trustee or of any creditor, the rights and powers of, or may



6
 In New Mexico, a grantee’s possession of a validly executed deed raises a presumption of legal
delivery. Blancett v. Blancett, 136 N.M. 573, 575 (2004).


                                                -5-
    Case 18-01021-t     Doc 32     Filed 01/25/19 Entered 01/25/19 15:46:03 Page 5 of 12
         avoid any transfer of property of the debtor or any obligation incurred by the debtor
         that is voidable by--
            (1) a creditor that extends credit to the debtor at the time of the commencement
         of the case, and that obtains, at such time and with respect to such credit, a judicial
         lien on all property on which a creditor on a simple contract could have obtained
         such a judicial lien, whether or not such a creditor exists;
         ....

            (3) a bona fide purchaser of real property, other than fixtures, from the debtor,
         against whom applicable law permits such transfer to be perfected, that obtains the
         status of a bona fide purchaser and has perfected such transfer at the time of the
         commencement of the case, whether or not such a purchaser exists.

Section 544(a).

         2.      Debtor may assert the trustee’s strong-arm powers in some circumstances. Under

§ 522(h):

         A debtor may avoid a transfer of property of the debtor or recover a setoff to the
         extent that the debtor could have exempted such property under subsection (g)(1)
         of this section 7 if the trustee had avoided such transfer, if—
            (1) such transfer is avoidable by the trustee under section 544, 545, 547, 548,
         549, or 724(a) of this title or recoverable by the trustee under section 553 of this
         title; and
            (2) the trustee does not attempt to avoid such transfer.

The undisputed facts show that Plaintiff can “step into the shoes” of the trustee and attempt to

avoid the transfer under § 522(h). This is the purpose of this proceeding.

E.       Section 544(a)(3)--Bona Fide Purchasers and Constructive Knowledge.

         The focus of Plaintiff’s attack on Defendants’ unrecorded deed is that it is avoidable under

§ 544(a)(3). 8



7
  Section 544(g)(1) allows a debtor to exempt property recovered by the trustee if the transfer was
not voluntary and the debtor did not conceal the property. § 544(g)(1) also allows the debtor to
exempt recovered property if the avoided transfer was the fixing of a nonpossessory, nonpurchase-
money security interest in household goods.
8
  Plaintiff also cites § 544(a)(1), but that section typically is used to avoid unperfected security
interests in personal property. See generally 5 Collier on Bankruptcy ¶ 544.03, notes 6-10 and
accompanying text (16th ed.).


                                                 -6-
    Case 18-01021-t     Doc 32      Filed 01/25/19 Entered 01/25/19 15:46:03 Page 6 of 12
       1.      Bona fide purchaser. Under § 544(a)(3), the trustee assumes the position of a

hypothetical bona fide purchaser and “is entitled to avoid any transfer a bona fide purchaser could

avoid.” Watkins v. Watkins, 922 F.2d 1513, 1514 (10th Cir. 1991).

       A bona fide purchaser generally prevails over a prior unrecorded conveyance. In re Seaway

Exp. Corp., 912 F.2d 1125, 1128 (9th Cir. 1990); Twentieth Century Land corp. v. Landmark North

Freeway, Ltd. (In re Bill Heard Enterprises, Inc.), 420 B.R. 553, 560-61 (Bankr. N.D. Ala. 2009);

see also 5 Collier on Bankruptcy ¶ 544.05, n. 16 and accompanying text (16th ed.) (“a trustee

generally can avoid an unrecorded transfer of land, but not after having been put on constructive

notice or inquiry notice of a prior claim.”); see generally N.M.S.A. § 14-9-3 (“no deed . . . not

recorded . . . shall affect the title or rights to, in any real estate of any purchaser . . .without

knowledge of the existence of such unrecorded instruments”).

       What constitutes a “bona fide purchaser” is determined by state law. 5 Collier on

Bankruptcy ¶ 544.05, n. 3 and accompanying text (16th ed.); Crane v. Richardson (In re Crane),

742 F.3d 702, 706 (7th Cir. 2013); In re Mosello, 193 B.R. 147, 151 (S.D.N.Y. 1996). In New

Mexico, a bona fide purchaser is one who has given value for property and is without actual or

constructive notice of the adverse claim. Kokoricha v. Estate of Keiner, 148 N.M. 322, 328 (Ct.

App. 2010).

       2.      Actual knowledge versus constructive knowledge. Under § 544(a), the trustee’s

“strong arm” powers may be exercised “without regard to any knowledge of the trustee or of any

creditor. . . .” Section 544(a)(3) creates the fiction that a debtor-in-possession “who likely has

actual knowledge of any transfers the debtor made,” has no such knowledge, “in order to give the

trustee, or debtor-in-possession with the powers of a trustee, the ability to avoid certain transfers

for the benefit of the bankruptcy estate.” In re Crowder, 225 B.R. at 796. Any actual knowledge




                                               -7-
 Case 18-01021-t       Doc 32     Filed 01/25/19 Entered 01/25/19 15:46:03 Page 7 of 12
of the debtor’s prior transfer of real property is irrelevant to an analysis of whether a trustee or

debtor in possession can avoid a transfer of real property pursuant to § 544(a)(3). Id.

       The “without regard to any knowledge” language in § 544(a) is in contrast to the “against

whom applicable law permits such transfer to be perfected” language of § 544(a)(3). The latter

language “has been interpreted to mean that the state law of constructive notice remains applicable

in the context of § 544(a)(3).” In re Sandy Ridge Oil Co., Inc., 807 F.2d 1332, 1334 (7th Cir. 1986),

citing McCannon v. Marston, 679 F.2d 13, 17 (3d Cir. 1982); see also Watkins v. Watkins, 922

F.2d at 1514 (the trustee’s bona fide purchaser status is subject to the state’s constructive notice

law); Patel v. Rupp, 195 B.R. 779, 782 (D. Utah 1996) (trustee assumed the bona fide purchaser

position subject to the state’s notice laws); In re Crowder, 225 B.R. 794, 796 (Bankr. D.N.M.

1998) (citing Watkins and Patel); Robertson v. Peters (In re Weisman), 5 F.3d 417, 419 (9th Cir.

1993) (“State law determines whether the trustee's status as BFP will defeat the rights of the person

against whom the trustee seeks to assert his powers.”); 5 Collier on Bankruptcy ¶ 544.02[2], n. 11

and accompanying text (16th ed.) (“without regard to any knowledge of the trustee or of any

creditor” refers to actual knowledge but not constructive notice).

       Constructive notice is notice arising by presumption of law, or notice “presumed by law to

have been acquired by a person and thus imputed to that person.” Black’s Law Dictionary (10th

ed.). See also California Civil Code § 19 (“Every person who has actual notice of circumstances

sufficient to put a prudent man upon inquiry as to a particular fact, has constructive notice of the

fact itself in all cases in which, by prosecuting such inquiry, he might have learned such fact.”).

       Purchasers are on constructive notice of the contents of the real estate record. Watkins, 922

F.2d at 1514, citing Jonas v. Dunn, 270 P. 46, 50 (Okla. 1928). Further, New Mexico law

recognizes that open possession of real property triggers a duty of inquiry. See City of Rio Rancho




                                               -8-
 Case 18-01021-t       Doc 32     Filed 01/25/19 Entered 01/25/19 15:46:03 Page 8 of 12
v. Amrep Sw. Inc., 150 N.M. 428, 423-44 (2011); Crowder, 225 B.R. at 797 (open and notorious

possession of real property puts bona fide purchaser on inquiry notice). 9

         3.      Defendants’ transcript of judgment did not put a bona fide purchaser on notice of

the foreclosure action. Applying the foregoing legal principles to this matter, the Court concludes

that Defendants’ transcript of judgment did not put Plaintiff on notice of the foreclosure action.

Mortgages, liens, and similar foreclosable encumbrances should not be viewed as sufficient, by

themselves, to give notice of a pending foreclosure action. Such a rule would place too much of a

burden on buyers. County real estate records are filled with such liens and encumbrances. If every

one of them functioned as notice of a possible foreclosure action that would have to be

investigated, buyers would be substantially burdened. The Court did not find any case law, in New

Mexico or elsewhere, holding that a recorded transcript of judgment or similar lien constituted

such notice.

         4.      A notice of lis pendens would have put a bona fide purchaser on notice. Rather than

placing the burden of proving a negative on buyers, New Mexico has made it easy for lienholders

to give notice of pending foreclosure actions: the notice of lis pendens. N.M.S.A. § 38-1-14

provides:

         In all actions in the district court of this state or in the United States district court
         for the district of New Mexico affecting the title to real estate in this state, the
         plaintiff, at the time of filing his petition or complaint, or at any time thereafter
         before judgment or decree, may record with the county clerk of each county in
         which the property may be situate a notice of the pendency of the suit containing
         the names of the parties thereto, the object of the action and the description of the
         property so affected and concerned, and, if the action is to foreclose a mortgage,
         the notice shall contain, in addition, the date of the mortgage, the parties thereto


9
  As a side note, because of the “without regard to any knowledge” language in § 544(a),
knowledge of facts sufficient to put a bona fide purchaser on inquiry notice may not do the same
to a bankruptcy trustee. See, e.g., In re Heaver, 473 B.R. 734, 741 (Bankr. N.D. Ill. 2012) (because
of the “without regard to” language in § 544(a), facts that might create inquiry notice under state
law would not create constructive notice under bankruptcy law).


                                                 -9-
    Case 18-01021-t      Doc 32     Filed 01/25/19 Entered 01/25/19 15:46:03 Page 9 of 12
       and the time and place of recording, and must be recorded five days before
       judgment, and the pendency of such action shall be only from the time of recording
       the notice, and shall be constructive notice to a purchaser or encumbrancer of the
       property concerned; and any person whose conveyance is subsequently recorded
       shall be considered a subsequent purchaser or encumbrancer and shall be bound by
       all the proceedings taken after the recording of the notice to the same extent as if
       he were made a party to the said action.

If a buyer takes property after a notice of lis pendens has been filed, she takes subject to the

outcome of the litigation. See, e.g., Title Guar. & Ins. Co., v. Campbell, 106 N.M. 272, 277 (Ct.

App. 1987) (the party who filed a notice of lis pendens gets a judgment, the rights of that party

relate back to the filing date of the notice); High Mesa Gen. P’ship v. Patterson, 148 N.M. 863,

865 (Ct. App. 2010) (“if a party has a personal interest in property, the filing of a notice of lis

pendens protects the party’s interest by binding a subsequent purchaser to the ‘proceedings taken

after the recording of the notice to the same extent as if [the purchaser] were made a party to the

[underlying] action’”); see generally 5 Collier on Bankruptcy ¶ 544.02[2], n. 19 and accompanying

text (16th ed.) (lis pendens gives constructive notice of the action, precluding the trustee from

using the § 544(a)(3) avoiding power).

       Had Defendants filed a notice of lis pendens, Plaintiff would not have been able to avoid

the conveyance of the Rockcrest Property under § 522(h).

F.     Defendants’ “Lack of Equity” Argument Fails.

       Defendants also argued in their motion that:

       Debtor scheduled ownership of the Rockcrest Property with a value of $45,000. If
       the sale is avoided, the Debtor will have an ownership interest in the Rockcrest
       Property. But, the interest will be subject to the four-year-old Nash Creditors’
       Judgment of more than $216,000. The Debtor has no equity to exempt and
       therefore, cannot avoid the transfer under § 522(h).

This argument has no merit. It would be persuasive if the Defendants’ interest were a mortgage,

because § 522(f) does not allow the debtor to avoid a mortgage that impairs a homestead




                                              -10-
Case 18-01021-t       Doc 32     Filed 01/25/19 Entered 01/25/19 15:46:03 Page 10 of 12
exemption. Defendants’ interest is a judgment lien, however, not a mortgage. Under § 522(f),

judgment liens can be avoided to the extent they impair homestead exemptions. See, e.g., In re

Osborne, 520 B.R. 861, 873 (Bankr. D.N.M. 2014) (judgment liens are the very definition of

judicial liens and are subject to § 522(f) avoidance).

G.     Proposal to Grant Summary Judgment for the Plaintiff.

       As noted above, under Rule 56(f)(1) the Court may grant summary judgment to a

nonmoving party upon giving all parties notice and a reasonable time to respond. For the reasons

set forth above, the Court is inclined to grant summary judgment in favor of Plaintiff to avoid

Defendants’ ownership interest in the Rockcrest Property. The Court will give Defendants 14 days

to file a response, and then will consider whether to proceed with entry of such a summary

judgment.

                                      III.    CONCLUSION

       Under § 544(a)(3), the case trustee could have avoided Defendants’ unrecorded deed to the

Rockcrest Property. Given the lack of a notice of lis pendens, Defendants’ constructive notice

defense fails. As the trustee declined to seek such avoidance, Plaintiff has the right to do so under

§ 522(h). The Court therefore denies Defendants’ motion for summary judgment and gives notice

of its current intention to grant summary judgment in favor of Plaintiff.




                                      ______________________________________
                                      Hon. David T. Thuma
                                      United States Bankruptcy Judge




                                              -11-
Case 18-01021-t       Doc 32     Filed 01/25/19 Entered 01/25/19 15:46:03 Page 11 of 12
Entered: January 24, 2019

Copies to: counsel of record




                                            -12-
Case 18-01021-t      Doc 32    Filed 01/25/19 Entered 01/25/19 15:46:03 Page 12 of 12
